 TYRRELL COUNTY LUMBER COMPANY155the Intervenor early in 1951 resulted in a contract, dated May 15, 1951,and signed by each of the six employers and each of the Intervenor'slocals involved, which covered the welfare fund and a wage raise,and extended for 3 years the existing individual contracts of each em-ployer with the Intervenor.This multiemployer agreement containsno reference to hours, holidays, vacations, seniority, and similar mat-ters customarily covered in complete collective bargaining contracts,unless the extension clause is considered to have incorporated eachindividual contract by reference.However, apart from any signifi-cance that the type of contract may have, we conclude that the evidenceas to the reason for joint bargaining, the method employed, and therelatively short period involved, show a lack of real intent by thecontracting parties to bargain on a multiemployer basis.8 In viewof these facts we find the unit requested appropriate.Accordingly we find that all production and maintenance employeesof the Employer at its Franklin Street, Old Forge, Pennsylvania,plant, excluding executives, foremen, clerical employees, guards,watchmen, and supervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]8,SeeJewish Bakery Association,100 NLRB 1245;compareTaylor A Boggis FoundryDivision of the Consolidated Iron-SteelManufacturing Company,98 NLRB 481.TYRRELL COUNTY LUMBER COMPANYandINTERNATIONALWOOD-WORKERS OF AMERICA.Case No. 11-CA-317 (formerly34-CA-317).October 30,1952Decision and OrderOn March 26, 1952, Trial Examiner John H. Eadie issued his In-termediate Report in the above-entitled proceeding, finding that Re-spondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filed ex-ceptions to the Intermediate Report and a supporting brief.''The Union filed a motionwiththe Board requesting that the record be reopened forthe purpose of receiving further evidence concerning the nature of the Respondent's offerof reinstatement on December10, 1951.However,no showing was made that the profferedevidence was not availableeither to the Unionor the General Counsel at the time of thebearing.Accordingly,the motion is denied.101 NLRB No. 44. 156DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Board 2 has reviewed the rulings made by the Trial Examinerand finds that no prejudicial error was committed. The rulings arehereby affirmed.The Board has considered the Intermediate Report,the Respondent's exceptions and brief, and the entire record in thecase and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the following additions and modi-fications.We agree with the Trial Examiner's finding that the Respondentinterfered with, restrained, and coerced its employees, by interroga-tion, surveillance, and threats of reprisal, as detailed in the Inter-mediate Report.We find, further, that by such conduct the Re-spondent violated Section 8 (a) (1) of the Act.Like the Trial Examiner, we find, also, that the Respondent onMay 30 refused to reinstate the strikers because of their adherence tothe Union and because of their participation in the strike.The Re-spondent thereby discouraged membership in the Union in violation ofSection 8 (a) (3) of the Act. As the strike was a protected concertedactivity, the Respondent's conduct also independently violated Sec-tion 8 (a) (1) of the Act.Whether Respondent's conduct in this re-spect be regarded as a violation of Section 8 (a) (1) or of Section8 (a) (3), we find that the same remedy is necessary to effectuate thepolicies of the Act.OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that Respondent, Tyrrell County Lumber Com-pany, Columbia, North Carolina, its agents, successors, and assigns,shall :1.Cease and desist from :(a)Discouraging membership in International Woodworkers ofAmerica, CIO, or any other labor organization of its employees, bydiscriminatorily refusing to reinstate any of its employees or bydiscriminating in regard to their hire or tenure of employment or anyterm or condition of employment.(b) Interrogating its employees concerning their union member-ship and activities, or threatening them with reprisals because of suchactivities.(c)Keeping under surveillance the meetings of the above Union,or of any other labor organization.2Pursuant to the provisions of Section 3 (b), of the Act, as amended, the National LaborRelations Board has delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Styles and Peterson]. TYRRELL COUNTY LUMBER COMPANY157(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right of self-organization, toform, join, or assist the above Union or any other labor organiza-tion, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrainfrom any or all of such activities except to the extent that suchright may be affected by agreement requiring membership in a labororganization as a condition of employment, as authorized in Section8 (a) (3) of the Act, as guaranteed in Section 7 thereof.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Make whole Fleetwood Sykes, Johnnie Brickhouse, DudeDunbar, Jake Boston, and Malachi Midgett in the manner set forthin section V of the Intermediate Report entitled "The Remedy."(b)Upon request, make available to the Board or its agents forexamination and copying all payroll records, social security paymentrecords, time cards, personnel records and reports, and all other rec-ords necessary to analyze the amounts of back pay due.(c)Post at its plant at Columbia, North Carolina, copies of thenotice attached to the Intermediate Report marked "Appendix A." 3Copies of such notice, to be furnished by the Regional Director for theEleventh Region, shall, after being duly signed by the Respondent'sauthorized representative, be posted by the Respondent immediatelyupon receipt thereof, and maintained by him for sixty (60) consec-utive days in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced,or coveredby anyother material.(d)Notify the Regional Director for the Eleventh Region in writ-ing within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.8This notice shall be amended by substituting for the words"The Recommendations ofa Trial Examiner,"the words"A Decision and Order"If this Order is enforced by adecree of a Circuit Court of Appeals,the notice shall be further amended by substitutingfor the word9"Pursuant to a Decision and Order"in the caption,the words"Pursuant toa Decree of the United States Court of Appeals,Enforcing an Order."Intermediate ReportSTATEMENT OF THE CASEUpon an amended charge duly filed by International Woodworkers of America,CIO, herein called the Union, the General Counsel of the National Labor Rela-tions Board, respectively called herein the General Counsel and the Board, bythe Regional Director for the Fifth Region (Baltimore, Maryland), issued acomplaint dated December 5, 1951, against Tyrrell County Lumber Company, 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDherein called the Respondent, alleging that the Respondenthas engaged in andis engaging in unfair labor practices affecting commerce within the meaningof Section 8 (a) (1) and (3) and Section 2 (6) and (7) of the National Rela-tions Act, as amended, herein called the Act.With respect to the unfair labor practices, the complaint alleges that: (1)From on or about May 1, 1951, the Respondent engaged in certain acts whichinterfered with, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act; (2) on or about May 28, 1951, Fleet-wood Sykes, Johnnie Brickhouse, Dude Dunbar, Jake Boston, and Malachi Mid-gett, employees of the Respondent, ceased work concertedly and went on strike;(3) the Respondent from on or about May 28, 1951, refused to discuss wages,hours, and other conditions of employment with the said employees ; (4) thesaidstrike was caused and prolonged by the Respondent's unfair labor prac-tices; (5) on or about May 29, 1951, the said employees voluntarily returnedto work ; and (6) on or about May 29, 1951, Respondent refused and has continuedto refuse to reinstate said employees because of their actual or suspected mem-bership in or activities on behalf of the Union or because they engaged in con-certed activities with other employees or because they participated in the saidstrike.The Respondent filed an answer on or about January 2, 1952, in which it ad-mitted the jurisdictional allegations of the complaint but denied the commissionof any unfair labor practices.Pursuant to notice, a hearing was held at Columbia, North Carolina, on Janu-ary 14 and 15 before the undersigned Trial Examiner. The General Counsel andthe Respondent were represented by counsel, and the Union by its representative.Full opportunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.At the startof the hearing the General Counsel moved to amend the complaint ; the motionwas granted without objection.The Respondent moved to dismiss the com-plaint.The motion was denied. At the conclusion of the General Counsel's case,the Respondent moved to dismiss the complaint for lack of proof.Ruling wasreserved.The Respondent renewed its motion to dismiss at the close of thewhole case.Ruling on the motion was reserved. The motionto dismiss is dis-posed of as hereinafter indicated.Except for argument on the Respondent's motion to dismiss the complaint,none ofthe parties presented oral argument at the conclusion of the hearing.The Respondent has filed a brief with the Trial Examiner.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTTyrrell County Lumber Company is a North Carolina corporation, with itsprincipal place of business located at Columbia, North Carolina, where it isengaged in the procurement, processing, and sale of finished lumber at its fivemills.Mill No. 1, an integral part of Respondent's operations, is the only millinvolved in this proceeding.In the course and conduct of its business operations, the Respondent annuallysells finished products valued in excess of $370,000, of which approximately 85percent is sold, transported, and delivered in interstate commerce to and throughthe States of the United States, other than the State of North Carolina, fromits Columbia mills. TYRRELL COUNTYLUMBERCOMPANY159The Respondent admits in its answer that it is engaged in commerce withinthe meaning of the Act.If.THE ORGANIZATION INVOLVEDInternationalWoodworkers of America, CIO, is a labor organization whichadmits to membership employees of the Respondent.III. THE UNFAIR LABOR PRACTICESA. Sequence of events; interference, restraint, and coercionDuring March 1951, Bruce Davis and J. R. Light, representatives of the Union,commencedorganizing the employees of the lumber companies in Columbia. Threeunionmeetings were held during April.These organizational meetings wereattended exclusively by employees of the Respondent. Starting about May 1,union meetings were held in a church in the colored section of Columbia. Em-ployees Fleetwood Sykes, Malachi Midgett, and Dude Dunbar were members ofthe Union's "organizing committee."Abram Swain supervised Respondent's Mill No. 1' On or about May 15, Swainasked emp'oyee Jake Boston if he had joined the Union. After Boston repliedthat he had joined, Swain told him his reasons why he did not like the Union andsaid that he was "afraid the mill might shut down" if it was organized by theUnion.' It is found that the above statements of Swain constitute interference,restraint, and coercion.On about May 21 Swain questioned employee Henry Spruill concerning theemployees who were members of the Union. Spruill told him that all of theemployees were members. It is found that Swain's interrogation of Spruillconstitutes interference.At sometime during May 1951, Rufus Bateman, foreman and "plant operator"of Respondent's p'aning mill, asked employee George Barrow if he had joined theUnion "last night."' It is found that Bateman's interrogation of Barrow con-stitutes interference.On May 28, shortly after they had started to work, the employees in Mill No. 1discussed a rumor that they had heard to the effect that the Respondent wasgoing to increase their wages "during the potato season." Acting as their spokes-'Respondent contends that Swain is not a supervisory employee. The undisputedevidence shows that there were about 11 employees at this mill, including Swain and thesawyer , that Swain kept a record of the employees' time ; that on at least 2 occasions hehired employees ; that on another occasion he did not permit employees to change jobs ;that it was his duty to see that the mill did not run short of supplies or tools ; that hewas paid 5 cents per hour more than the other employees ; and that J. T. Morris, Respond-ent's general superintendent, visited the mill only about 2 or 3 times each week.Further,the evidence shows that while Swain performed manual work along with the rest of thecrew, the employees considered him to be their "foreman." I find that Swain at the timesmentioned herein was a supervisory employee within the meaning of the Act.8Boston testified to the above conversation with Swain. Swain denied the statementsattributed to himHis denial is not credited.Boston impressed the undersigned as themore reliable and credible witness.8Barrow testified that Bateman questioned him as above. Concerning the sameincident, Bateman testified :Iwas going up to the office to take a tally, . . . and he [Barrow] was going tothe pump to get a drink of water, and when I come up side of him he said have youjoined the Union yet? I said no and he said well I have, I joined it a month agoI said it ain't been here that long-, has it, he said yes sir, and I kept right on walking,and that was all that was said.The undersigned believes Barrow to be the more credible witness in this connection. 160DECISIONSOF NATIONAL LABORRELATIONS BOARDman, employee Dude Dunbar asked Swain if he would go to see W. A. Williams,president of Respondent, and find out if the rumor was true. Swain agreed toseeWilliams after Williams returned from breakfast.When Dunbar reportedhis conversation to the employees, they decided that they wanted Swain to go toWilliams without delay. George Simpson, the truck driver for the mill, was thenappointed to speak to Swain. After talking to Swain, Simpson reported to theemployees that Swain had told him that the employees themselves should speaktoWilliams.Eight employees then ceased work and left the plant in the Re-spondent's truck.Fleetwood Sykes, Johnnie Brickhouse, Dude Dunbar, JakeBoston, and Malachi Midgett were among this number.After driving the employees to Respondent's Mill No. 2,` Simpson returned thetruck to Respondent's main office and told Williams that the mill crew was notworking.Some few minutes later, Swain reported to Williams that "the crewhad walked off and said they would not be back unles they got more money."Williams told Swain to "start looking around and let's get another crew and getthe mill going again."Williams also told General Superintendent Morris tolook for a new crew.On May 29, Brickhouse, Sykes, and Spruill reported for work.Floyd Morris,a sawyer at Mill No. 2,5 was at Mill No. 1 at the time.While Swain was present,Morris told the employees, "You all can go out and have a good time, the Companydon't need you any more." Swain did not make any comment.Acting on the instructions of Williams, Foreman Bateman attempted to hire anew crew on May 29 ° Bateman spoke to a Charlie Moore who said he "probably"could get his "skidder crew" to work for Respondent.He also spoke to a Mr.Payne.Payne told him that he "thought" he could get six or eight men for workon Monday, June 4.On May 30 Dunbar, Sykes, Brickhouse, Midgett, and Boston went to theRespondent's office.They spoke to Williams and told him, "We are ready to goback to work."Williams replied, in substance, that he could not reinstate them,as he had made arrangements for a new crew of men and did not want todisappoint them.'A meeting of the Union was held at the church on the night of June 5. Beforethe meeting a number of persons were gathered in the street in the near vicinityof the church.Foreman Fentriss Pritchett drove by this group.He then wentto the home of Miss Cavell Leary, secretary and treasurer of Respondent ; andtogether in her car they went to the church and drove by it at a slow rate ofspeed.'AWhile the evidence is not clear, it appears that the strikers attempted to get theemployees at Mill No. 2 to join the strike.6Morris, a son of General Superintendent Morris, was a sawyer on May 29.He laterbecame a foreman.I It appears that on May 23 Swain hired only one new employee, and that J. T. Morrisdid not hire any.I The conversation, as related in part above, is not disputed. (Williams, however, testi-fied that the employees first asked him to sign unemployment slips, and that as they wereabout to leave "one or two of them" said, "We are ready to go back to work." Theemployees testified that they first asked for reinstatement and that later they askedWilliams about unemployment slipsI do not believe that the issue is material since itis undisputed that the employees made an unconditional offer to return to work.8 Pritchett and Leary testified to the effect that they drove by the church because theywere "curious."Pritchett testified that he did not "know why" he got Leary to accom-pany him.Leary testified that she made notes of Respondent's employees whom she sawwhile passing the church.Dude Dunbar testified that he was at a union meeting whichwas held in an alley on about May 1, and that Pritchett drove by and looked in the direc-tion of the meeting. TYRRELL COUNTY LUMBER COMPANY161It is found that Pritchett and Leary were engaging in surveillance of theunionmeeting, and that such conduct interfered with, restrained, and coercedthe employees.On about June 15 Davis and Light met with Williams and Leary. Davisasked Williams to reinstate the employees.Williams refused.On December 7, 1951, the Respondent sent identical letters to the five em-ployees named in the complaint, offering them reinstatement as of December 10.B. The refusal to reinstateIt is clear from the evidence that the employees concertedlyceasedwork andleft the mill on May 28 because they wanteda wageincrease.In myopinion,the evidence is not sufficient to warrant a finding that the strikewas caused orprolonged by unfair labor practices on the part of Respondent.Only threeisolated acts of interference before May 28 have been found above, one of whichinvolved a supervisor and an employee in another mill.Further,it is foundthat the Respondent did not engage in any unfair labor practiceon May 29which prolonged the strike.Brickhouse, Sykes, and Spruill reported for workwithout giving any notice to the Respondent.Under thecircumstances, theRespondent could not have been expected to start operation of the mill on suchshort notice, aside from the question of whether or not it actually could haveoperated with a short crew and without a sawyer. Accordingly,it isfound thatthe strike was economic throughout.Since the strike was economic, the Respondent had a right to replace thestrikers.It has been found above that the employees named in the complaintmade an unconditional offer to return to work on May 30.° Therefore, the re-maining issueto be resolved is whether the Respondent had replaced the strikerswhenthey made their offer.The evidence shows that Swain hired 1 new employee on May 28 ; and thaton May 29 Bateman was told by Moore that he "probably" could get his skiddercrew, and by Payne that he "thought" he could get his nephews andsome othersto start work on June 4. It appears that the Respondent had prospects of hiringabout 13 men. The evidence further shows that the skidder crew did not reportfor work, that the man hired by Swain reported on Monday, June 4, and thatCharles Payne reported on June 4 and brought "several other men" on Tuesdaymorning.From all of the evidence it is apparent that on May 30 the Respondentdid not have any definite information as to the number of new men who wouldreport for work.Except possibly Payne's nephews, it apparently did not evenknow the names of the prospective employees. Insofar as Moore's skidder crewwas concerned, it was the understanding between Bateman and Moore that themen were not to become permanent employees, but were to be hired "just to helpout" during the emergency.When Bateman was questioned as to whether heneeded 12 or 16 men, he answered, "I needed men at the planer [planing mill]at the same time."From all the evidence I find that the Respondent had not replaced the strikerswhen they offered to return to work on May 30. I further find that on that datethe Respondent refused to reinstate Sykes, Brickhouse, Dunbar, Boston, andMidgett because of their adherence to the Union and because of their concertedactivities.B It isundisputed that during their conversation with Williams the employees gave asone of the reasons for the work stoppage that they thought they would receive a wageincrease "during the potato season "However, it is clear and I find that no conditionwas attached to their offer to return to work. 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close,intimate, and substantial relation to trade, traffic,and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondenthas engaged in unfair labor practices, theTrialExaminerwillrecommendthat it cease and desist therefromand takecertain affirmative action designed to effectuate the policies of the Act.It has been found that on May 30, 1951, the Respondentdiscriminatorily refusedto reinstate Fleetwood Sykes, Johnnie Brickhouse, Dude Dunbar, JakeBoston,and Malachi Midgett. It will be recommended that the Respondentmake wholeeach of the above employees for any loss of pay he may have suffered by reasonof Respondent's discrimination by payment of a sum of money equal to thatwhich each would have earned as wages from the date of the discrimination to thedate of the offer of reinstatement, December 10, 1951, lesshis net earnings duringsaid period.Said loss of pay shall be computed on the basis of each separatecalendar quarter, or portion thereof, during the period from Respondent's dis-criminatory action to the date of the offer of reinstatement.The quarterlyperiods, herein called "quarters," shall begin with the first day of January, April,July, and October.Loss of pay shall be determined by deducting from a sumequal to that which the employees would normally have earned for each suchquarter or portion thereof, their respective net earnings, if any, in other employ-ment during that period.Earnings in one particular quarter shall have no effectupon the back-pay liability for any other quarter. In order to ensurecompliancewith the foregoing back-pay and reinstatement provisions, it is recommendedthat Respondent be required, upon reasonable request, to make all pertinentrecords available to the Board and its agents.Upon the basis of the foregoing findings of fact, and upon the entirerecord inthe case, I make the following :CONCLUSIONS OF LAW1. International Woodworkers of America, CIO, is a labor organization withinthe meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of theemployees named above, the Respondent has engaged in and is engagingin unfairlabor practices within the meaning of Section 8 (a) (1) and (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce withinthe meaningof Section2 (6) and(7) of the Act.[Recommended Order omittedfrompublicationof this volume.]Appendix ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that: MARQUARDT AIRCRAFT CO.163WE WILL NOT interrogate our employees concerning their union member-ship and activities, or threaten them with reprisals because of such activities.WE WILL NOT keep under surveillance meetings Of INTERNATIONAL WOOD-WORKERS OF AMERICA, CIO, or of any other labor organization.WE WILL make whole the following named individuals for any loss of paysuffered as a result of the discrimination against them:Fleetwood SykesJohnnie BrickhouseDude DunbarMalachi MidgettJake BostonWE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of the right to self-organization, to form labor organi-zations, to join or assist INTERNATIONAL WOODWORKERS OF AMERICA, CIO, orany other labor organization, to bargain collectively through representativesof their own choosing and to engage in other concerted activities for thepurposes of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities except to the extent that such rightmay be affected by an agreement requiring membership in a labor organiza-tion as a condition of employment as authorized in Section 8 (a) (3) ofthe Act.All our employees are free to become or remain members of the above union,or any other labor organization.We will not discriminate in regard to hireor tenure of employment or any term or condition of employment, because ofmembership in or activity on behalf of any such labor organization.TYRRELL COUNTY LUMBER COMPANY,Employer.Dated --------------------By ------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.MARQUARDT AIRCRAFT Co.andINTERNATIONAL ASSOCIATION OF MA-CHINISTS,DISTRICT LODGE#727, A.F. L., PETITIONERMARQUARDT AIRCRAFT CO.andINTERNATIONAL ASSOCIATION OF MA-CHINISTS, DISTRICT LODGE#727,A. F. L.,PETITIONER.CasesNos.21-RC-2657 and 21-RC-2658. October 30,1952Decision and Direction of ElectionsUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before H. C. Bumgarner, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2. International Association of Machinists, District Lodge #727,A. F. L. (the Petitioner in both cases), herein called the IAM, and101 NLRB No. 47242305-53-12